BY THE COURT.
The claim of the plaintiff is as bail, for A. B. and C., who were jointly liable for a sum of money to a stranger. There is no privity between the plaintiff and this defendant. Bail may resort to his principal for indemnity; but not to another person, merely because that other person was liable for the same original debt, and might be liable over to the principal of the bail, if he were ’•‘compelledto pay. The case in 8 T. R. 308 is not analogous— [218 that in the 3 O. 42, seems exactly in point, and against the plaintiff’s claim. The testimony is inadmissible.
The plaintiff then submitted to a non suit.